Citation Nr: 0210235	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  01-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary, total disability 
rating for a period of convalescence beyond May 31, 2001.  

(Following additional development on the issue of entitlement 
to an increased rating for residuals of left knee injury, 
with instability, the Board will prepare a separate decision 
addressing the issue)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In January 2002, the veteran testified at a personal hearing 
held at the RO in Pittsburgh, Pennsylvania, before the 
undersigned Member of the Board.  During the hearing, 
additional evidence was submitted, along with a signed waiver 
of RO jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2001).  

The Board is taking additional development on the issue of 
entitlement to an increased rating for residuals of left knee 
injury, with instability, pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is service-connected for residuals of left 
knee injury, with instability.  

3.  On February 17, 2000, the veteran underwent left knee 
arthroscopic surgery and a partial medial meniscectomy.  

4.  On May 24, 2000, the veteran's VA treating physician 
found the veteran able to return to work, with restrictions 
that were to be maintained until the veteran's left knee 
disability could be medically evaluated at the Pittsburgh VA 
medical center in October 2000.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating for a period of convalescence through September 30, 
2000, and no longer, have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
earlier effective date issue on appeal in light of the above-
noted change in the law.  The veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and they have been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate the claim.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran and, if any claimed records were not available or 
found not to have ever actually existed, such fact was duly 
noted in the veteran's claims file.  The veteran has also 
testified at a personal hearing held at the RO before the 
undersigned.  

The veteran is service connected for residuals of left knee 
injury, with instability. VA outpatient treatment records 
show that, on February 17, 2000, he underwent arthroscopic 
surgery and a partial medial meniscectomy of the left knee.  
The postoperative diagnosis was torn medial meniscus, with 
partial disruption of the anterior cruciate ligament.  He 
underwent medical assessment in March 2000 and the physician 
recommended the veteran continue his daily knee exercises.  
He was to be reevaluated in six weeks.  In April 2000, the 
physician noted that the veteran remained unemployable until 
his scheduled reevaluation in May 2000.  

On May 24, 2000, the veteran was seen at a VA orthopedic 
clinic.  Following examination, the physician noted that the 
veteran may return to work, with restrictions for the next 
two months.  Those restrictions consisted of no running, 
jumping, stooping or crawling; or standing or walking for 
more than one hour.  

In early August 2000, the veteran was again seen at VA 
orthopedic clinic for reassessment of his left knee.  The 
treatment record notes that he had gone through a home 
rehabilitation program for left knee strengthening.  He was 
wearing a knee brace and, despite medications, he was 
experiencing left knee pain, swelling, popping, and he had 
had one episode of the knee giving way.  The examining 
physician recommended that the veteran continue with the knee 
exercises, wearing of the knee brace, and oral medications.  
The diagnoses were postoperative partial medical meniscectomy 
and partial disruption of the left anterior cruciate 
ligament.  The physician related that he wanted a second 
opinion from the Pittsburgh VAMC orthopedist as to whether or 
not an option could be seen for anterior cruciate ligament 
reconstruction.  The physical restrictions were to be 
maintained until the veteran could be evaluated at the VA in 
Pittsburgh.  

In a September 2000, letter, the veteran's employer indicated 
that he would not allow the veteran to return to work under 
the restrictive stipulations set forth by his physician.  The 
employer ran an auto body shop, involving frame repairs, 
which required an ability to work close to the ground and 
which involved a fair amount of heavy lifting.  Further, the 
employer noted that was no provision under which the veteran 
could be brought back or position that he could fill.  

In a medical statement dated in September 2000, the veteran's 
Erie VAMC treating physician offered that the veteran would 
be unable to work doing auto body repairs until the left knee 
was evaluated at the Pittsburgh VA orthopedic clinic.  

On VA examination in October 2000 at the Pittsburgh VA 
orthopedic clinic, the veteran was found to have complaints 
of pain over the medical and anterior aspects of his left 
knee.  The patellofemoral examination was relatively 
unremarkable; MRI (magnetic resonance imaging) results showed 
insufficiency of the anterior cruciate ligament with possibly 
a few small number of fibers intact; the posterior cruciate 
ligament was intact.  It was suggested to the veteran that he 
lose weight, use a cane, and use anti-inflammatories.  The 
examining physician did not include in his recommendations 
the earlier recommended physical restrictions.  

A total rating will be assigned if surgery necessitated at 
least one month of convalescence; surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  The total rating will be assigned effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient releasee.  An extension may be made beyond three 
months but, as for any extension, full medical justification 
is required.  See 38 C.F.R. § 4.30.  

In June 2000, the RO awarded the veteran a temporary, total 
rating for his left knee disability based on convalescence 
through May 31, 2000.  It was at that time that his VA 
treating physician noted the veteran could return to work, 
with certain restrictions.  The veteran maintains, in both 
correspondence with VA and during his personal hearing before 
the undersigned in January 2002, that he was instructed to 
maintain those restrictions, initially for two months, and, 
on reevaluation in August 2000, to continue them until his 
treating physician received a second opinion from the 
Pittsburgh VA orthopedist.  Meanwhile, he was not allowed to 
resume his employment in an auto body shop, due to the nature 
of the business and the types of restrictions imposed by the 
VA physician.  Hence, the veteran requests that the 
temporary, total evaluation for his left knee disability be 
extended through September 2000.  

The evidence noted earlier in this decision is not in 
dispute.  When, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue in a 
claim, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Having reviewed the evidence in this case, the Board 
concludes that the unique facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
Given the nature of the veteran's employment (auto body 
repairman); the physical restrictions imposed by his treating 
VA physician (no running, jumping, stooping, and crawling, as 
well as no standing/walking for more than an hour at a time); 
the statement offered by his employer to the effect that the 
veteran would not be permitted to return to work until he had 
a medical statement from the veteran's physician lifting the 
restrictions; and the medical statement offered by the VA 
treating physician that the veteran would be unable to work 
doing any auto body repairs until medical reevaluation; the 
Board concludes that an extension of the temporary total 
rating in this case be granted through September 30, 2000.  


ORDER

Subject to the criteria governing payment of monetary 
benefits, an extension of a temporary, total disability 
rating for a period of convalescence through, but no longer 
than, September 30, 2000, is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

